PER CURIAM.
These cases present the same issues as in Chin Chuck Ming v. Dulles, No. 13,963, 9 Cir., 225 F.2d 849, and were consolidated for hearing and decision.
The judgments are reversed on the grounds stated in Chin Chuck Ming v. *855Dulles, No. 13,963. The adults Joong Tung Yeau, Lee Wing Gue and Louie Hoy Gay have the right to show by amendment or supplemental pleading their authorization of their next friend to apply for travel documents and to initiate the litigation or the right to initiate it themselves, as they may be advised.